Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55. Priority is being given back to 1/8/2016.
Status of Claims
This action is in reply to the amendments filed on 07/05/2022.
Claims 1, 5-11, 13-21, 25-30, and 32-43 are currently pending and have been examined.
Claims 2-4, 12, 22-24, and 31 have been cancelled.
Claims 1, 5-7, 10-11, 13, 18-20, 25-26, 30, 32, 35, and 38 are amended.
Claims 1, 5-11, 13-21, 25-30, and 32-43 are currently rejected.
This action is made FINAL.
Response to Arguments
Applicant's arguments filed 07/05/2022 have been fully considered but they are not persuasive.
Applicant argues that neither Wu or Tsikos explicitly teach a depth sensor. While not explicitly named, both references inherently have some method of determining the distance of the imaging device from the captured surface for focusing purposes, that sensor that would capture the distance for use in providing an appropriate focus would inherently measure that distance or “depth”. Purkayastha is used only to explicitly provide a “depth sensor” which can be applied for use with the combination of Wu and Tsikos to perform the same function as it performs in the cited reference of determining the distance to some object. This would be an obvious modification by substitution by one having ordinary skill in the art at the time of filing. Wu provides that base invention of a mobile device that maps using cameras capable of adjusting focus and other sensors for measuring depth. It does not explicitly state that the camera is a line scan camera, the means for adjusting the FOV/focus is a movable mirror, and explicitly mention a depth sensor. Each of the additional references applied, Godber, Tsikos, and Purkayastha, teach one of those specific deficiencies of Wu that is ready for improvement by those items to arrive at the claimed invention. The additional references are providing substitutions of existing parts of Wu, known for use in the same way, to improve Wu and arrive at the claimed invention. Therefore, the examiner maintains the combination is proper and maintains that the cited references teach the amended claims.
The rest of the arguments appear to be addressing the instant configuration of claims which is addressed in the updated rejections below.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 5-9, 11, 13-17, 19, and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Wu (U.S. Pub. No. 2015/0363758) in view of Godber (Machine vision using line-scan sensors - NPL), Tsikos (U.S. Pat. No. 7,527,202), and Purkayastha (U.S. Pub. No. 2013/0231779).
Regarding claim 1:
	Wu teaches:
A robot (fig. 1, a mobile profile generation system 10) for automated acquisition of images of objects (It would be advantageous to a chain of stores to be able to collect product location data substantially automatically across its stores [0006]), the robot comprising:
a conveyance apparatus (The exemplary profile generation system 10 includes a mobile base 20 [0029]) for moving the robot (fig. 1, a mobile profile generation system 10) along a path (fig 8, computed route 94 and scan path 96), wherein the objects are positioned adjacent to the path at varying distances from the robot (These parameters may be fixed throughout the mission and/or adjusted dynamically based on current location information of the mobile base (e.g., distance to the shelf to be imaged, the facing angle, height of the shelf . . . ). As will be appreciated, translation stage controller 78 and camera controller 80 may form parts of a single component for controlling the acquisition of images by the image capture assembly 22. [0045]; fig. 1, product labels 18 are shown at varying distances);
a [line scan] camera (fig. 1, digital cameras 40, 42, and 44) mounted to the robot and configured to move as the robot moves (One or more of the camera(s) 40, 42, 44 may be moveable, by a suitable mechanism, in one or more directions, relative to the support frame 46 and/or mobile base 20 [0033]);
a depth sensor (The camera controller 80 determines the camera parameters (e.g., shutter speed, aperture, ISO number, focal length, . . . )  [0045]; Each camera then adjusts its zoom parameter to maintain the FOVs based on the actual distance to the shelf reported back from mobile base. [0076]; Examiner notes that although not specifically called a depth sensor, a sensor on the base reports back this “depth” distance for use with the focusing device, either as a component integral to the camera as suggested by [0045] or as part of the base as suggested by [0076]. Purkayastha below explicitly teaches a depth sensor that at the very least would be substitutable into Wu for the same purpose as whatever unnamed mechanism is providing the depth reading that is being used for focusing the cameras.) for sensing, and generating an output representative of (examiner notes that a sensor will inherently generate an output that represents its value), a distance between the depth sensor and the objects positioned adjacent to the path (These parameters may be fixed throughout the mission and/or adjusted dynamically based on current location information of the mobile base (e.g., distance to the shelf to be imaged [0045]; In one embodiment, the control unit 24 instructs the mobile base 20 to navigate to a fixed distance to the shelf face and keep the focus length of each camera fixed. In another embodiment, the control unit only provides the mobile base with a range of distances to the shelf for it to navigate to. Each camera then adjusts its zoom parameter to maintain the FOVs based on the actual distance to the shelf reported back from mobile base. This may be a somewhat more expensive option, due to the cost of a controllable zoom lens, but can be more adaptable. A combination of the two embodiments is also contemplated. [0076]), the depth sensor positioned near a front of the robot (examiner notes that the position of the depth sensor towards the front of the robot would be routine optimization that would have been obvious to one having ordinary skill in the art at the time of filing. Having the sensor preceded the image capture device allows the camera to know ahead of time the required focus to it can adjust it is moved to maintain the desired focus. Where the sensor is of Wu or Purkayastha, the mounting position would have either been at the front, middle, or rear of the robot leaving a finite amount of choices to make, even in light of the rationale above. See MPEP 2144.05(II));
and a controller (fig. 5, control unit 24) communicatively coupled to the conveyance apparatus and to the [line scan] camera (fig. 5, control unit 24 with I/O 64 coupled to mobile base 20 and imaging capturing assembly 22) and configured to 
control the robot to move (fig. 5, control unit 24 is integral to system 10 and mobile platform base 20), using the conveyance apparatus, along the path (the mobile base 20 is responsible for navigating the system 10 to a desired location with desired facing (orientation), as requested by the control unit 24 [0030]);
capture, while the robot is in continuous motion, using the [line scan] camera (At S106, the mission planner 76 communicates the computed route 94 to the navigation component 30 of the mobile base, and optionally designating stop positions, which may be located at approximately equal intervals along the scan path 96. [0052]; pictures are captured while the camera is stationary (i.e., stopped at desired′ positions), rather than while moving between positions, since even a slight motion during the imaging may inhibit or prevent accurate recognition of barcodes unless sophisticated motion compensation algorithms are employed [0073]; examiner notes that the stopping an optional design choice disclosed in the preferred embodiment, however the system if Wu is capable of capturing images while in continuous motion.), a series of images of objects positioned adjacent to the path along which the robot moves (The incremental movement of the mobile base 20 allows images to be captured along the length of the shelf unit 14 (in the x direction) [0033]), each image of the series of images having at least one vertical line of pixels (The image capture devices capture digital images, such as color or monochrome photographic images. [0032]; examiner notes an image requires at least 1 line of vertical pixels), 
control the speed of the robot and the camera (The translation stage controller 78 determines the translations of the translation stage to achieve desired camera positions and communicates them to the translation stage 48. The camera controller 80 determines the camera parameters (e.g., shutter speed, aperture, ISO number, focal length, . . . ) and optionally position parameters (e.g., pan, tilt, zoom, or vertical translation amount . . . ) of the cameras in the image capture assembly for each position that requires image acquisition [0045]), to cause the capture of the series of images (The image capture devices capture digital images, such as color or monochrome photographic images. [0032]; examiner notes an image requires at least 1 line of vertical pixels), while the robot is in continuous motion (At S106, the mission planner 76 communicates the computed route 94 to the navigation component 30 of the mobile base, and optionally designating stop positions, which may be located at approximately equal intervals along the scan path 96. [0052]; pictures are captured while the camera is stationary (i.e., stopped at desired′ positions), rather than while moving between positions, since even a slight motion during the imaging may inhibit or prevent accurate recognition of barcodes unless sophisticated motion compensation algorithms are employed [0073]; examiner notes that the stopping an optional design choice disclosed in the preferred embodiment, however the system if Wu is capable of capturing images while in continuous motion.), to occur such that the series of images have in excess of a predefined number of vertical lines of pixels per linear unit of movement of the robot along the path (each camera 40, 42, 44 provides for high resolution imaging in a field of view (FOV) 110 (FIG. 1) defined by an angle .alpha. at the lens or by a vertical distance at the shelf face [0066]; has sufficient field of view to cover the maximum height of shelves of interest in the store at the desired resolution (typically 200 ppi or above) [0067]; examiner notes that field of view (FOV) equates to the vertical spread of the image and when coupled with the resolution of the imaging device, creates an image with a vertical and horizontal resolution in excess of some minimum resolution needed to read the barcodes.), thereby allowing the series of images to be combined to form a combined image (The image data processing component 82 processes the images acquired by all the cameras and uses the mapping provided by the configuration component and position information provided by the mobile base to map pixels of the captured image to locations in 3D space. [0046]) having a horizontal pixel density greater than a predefined pixel density (In order to allow accurate imaging and decoding of such barcodes, a minimum resolution of approximately 200 pixels per inch (ppi) [0035]);
Wu does not explicitly teach, however Godber teaches:
a line scan camera (This paper describes on—going research into machine vision systems based on the line—scan or linear array type cameras. [abstract])
capture, [while the robot is] in continuous motion, using the line scan camera (fig. 2-5, line scan camera moving with velocity “v” across object to be scanned; The scan rate of the camera can be considered as the speed in which an image is obtained from the line—scan device and retained in the framestore. The faster the scan rate the faster a full two—dimensional image is generated [page 119]; Two—dimensional images can be constructed from these sensors by producing relative motion between the object of interest and the camera (Fig. 2—2). Throughout this movement, the picture information is passed from the line—scan device to a storage medium after each line/column of information has been obtained. The collection and transferral of this line/column information is completed at a sufficient speed to allow continuous movement between camera and object. As long as there is strict correlation between the nth pixel in each line/column stored, ie: they appear alongside each other in the store, viewing the resulting data produces a two—dimensional image of the object [page 117]; During these initial experiments it became obvious that moving an object in the observed area produced the same images as translating the line—scan device in front of a stationary object [page 115]),
It would have been obvious to one of ordinary skill in the art at the time of invention to have modified Wu to include the teachings as taught by Godber since “Benefits of
obtaining images in this fashion include "all—round" observation, variable resolution in the movement axis and a calibrated volume that can be moved to observe any point in a 360 degree arc. [Godber, abstract]” and Line—scan sensors are one—dimensional hybrids of the two—dimensional arrays found in most modern CCD television type cameras. They have been used for a number of years in a variety of applications2 , 3 usually where movement is inherent in the observed scene. This motion is used in conjunction with the line—scan sensor and a storage medium to produce two—dimensional images. These images can then be observed in the usual manner. Such devices and the applications in which they have been used adequately demonstrate that
there does exist alternative methodologies to television cameras for converting optical information into data for processing. Indeed, it is the success of such devices that has led the research at Nottingham Polytechnic to concel1trate on incorporating line—scan devices into machine vision systems. [Godber, Introductions, pages 2-3]. Godber provides the motivation to replace the full frame camera of Wu with a line scan camera since in Wu the point is to capture images while moving around the store. Godber teaches the benefits and motivations of using a line scan camera in applications with motion. This also improves the disclosure of Wu since it would increase efficiency of the system by eliminating the need for the system to stop.
Wu in view of Godber does not explicitly teach, however Tsikos teaches:
wherein the objects positioned adjacent the path are at varying distances from the [robot] (FIG. 1L1 is a schematic representation illustrating how an arrangement of FOV beam folding mirrors can be used to produce an expanded FOV that matches the geometrical characteristics of the scanning application at hand [53]; a PLIIM system of the present invention may include an imaging subsystem with a very long focal length imaging lens (assembly), and this PLIIM system must be installed in end-user environments having a substantially shorter object distance range [262]; examiner notes that the “geometric characteristics” corresponds to objects and their locations relative to the scanning robot),
a focus apparatus (fig. 1L1, mirrors 9A-9E) having a first mirror (fig. 1L1, mirror 9C), a second mirror opposing the first mirror (fig. 1L1, mirror 9D) and defining an optical cavity therein (fig. 1L1, space between mirrors 9C & 9D), and a third mirror (fig. 1L1, mirror 9A) angled to direct light to the line scan camera and disposed between the first mirror and the second mirror (fig. 1L1, path of light goes into detection module 3 from mirror 9A and is vertically centered between mirrors 9C & 9D), wherein at least one of the mirrors is movable (fig. 1L1, one of mirrors 9A, 9B, or 9E are capable of being moved as shown in fig. 1L2 with motor 35);
and control, based on the output from the depth sensor (examiner notes that a depth sensor is implied to detect the “geometric characteristics” or else what would the system be reacting to when adjusting the mirrors or expand the FOV. Without such sensor there would be no way of knowing how do adjust the mirrors to match the “geometrical characteristics”.), the movable mirror (In FIG. 1L, a FOV beam folding mirror arrangement is used to fold the optical path of the imaging subsystem within the interior of the system housing so that the FOV emerging from the system housing has geometrical characteristics that match the scanning application at hand. As shown, this technique involves mounting a plurality of FOV folding mirrors 9A through 9E on the optical bench of the PLIIM system to bounce the FOV of the imaging subsystem 3B back and forth before the FOV emerges from the system housing. Using this technique, when the FOV emerges from the system housing, it will have expanded to a size appropriate for covering the entire scan field of the system. This technique is easier to practice with image formation and detection modules having linear image detectors, for which the FOV folding mirrors only have to expand in one direction as the distance from the imaging subsystem increases. In FIG. 1L, this direction of FOV expansion occurs in the direction perpendicular to the page [col 45, line 50- col 46, line 4]; examiner notes that this system is maintaining the focal length by modifying the mirrors to adjust the path of the light beam) to, thereby, alter a working distance travelled by the light from the objects positioned adjacent to the path to the line scan camera (Fig. 1L1 shows the length the light travels changes based on angle of mirrors.) to, thereby, maintain the working distance substantially constant as the robot moves (In FIG. 1L, a FOV beam folding mirror arrangement is used to fold the optical path of the imaging subsystem within the interior of the system housing so that the FOV emerging from the system housing has geometrical characteristics that match the scanning application at hand [264]; examiner notes that this system is maintaining the focal length by modifying the mirrors to adjust the path of the light beam ; “so that the FOV emerging from the system housing has geometrical characteristics that match the scanning application at hand.” [col 45, line 50- col 46, line 4]). 
It would have been obvious to one of ordinary skill in the art at the time of invention to have modified Wu in view of Godber to include the teachings as taught by Tsikos to create “an improved method of and system for illuminating the surface of objects during image formation and detection operations” [col. 1, lines 23-25].
Wu in view of Godber and Tsikos does not explicitly teach, however Purkayastha teaches:
a depth sensor (a depth-perceptive sensor [0106])
It would have been obvious to one of ordinary skill in the art at the time of invention to have modified Wu in view of Godber and Tsikos to include the teachings as taught by Purkayastha “to navigate the robot 100 about the scene without colliding into any objects in the scene” [0107].
Regarding claim 5:
Wu in view of Godber, Tsikos, and Purkayastha discloses all the limitations of claim 1, upon which this claim is dependent.
Purkayastha further teaches:
the depth sensor comprises a time-of-flight camera (a time-of-flight imaging element that uses a phase difference or similar technique to assign a depth to each pixel generated in the line (returning a two dimensional depth line in the plane of scanning) [0085]).
Regarding claim 6:
Wu in view of Godber, Tsikos, and Purkayastha discloses all the limitations of claim 1, upon which this claim is dependent.
Tsikos further teaches:
light entering the focus apparatus is reflected between the first mirror and the second mirror across the optical cavity (fig. 1L1, light bounces between mirrors 9C & 9D) and intersects the third mirror (fig. 1L1, light reflects off of mirror 9A) and is thereby reflected onto an image sensor of the line scan camera (fig. 1L1, light enters imaging device 3).
Regarding claim 7:
Wu in view of Godber, Tsikos, and Purkayastha discloses all the limitations of claim 6, upon which this claim is dependent.
Tsikos further teaches:
at least one of the distances between the first mirror and the second mirror (Examiner notes that this claim is written in the alternative and only one of the limitations must be taught in the prior art. Examiner also notes that Fukuhara (US 3910695 cited in the conclusion but not relied upon teaches a system where the mirrors are linearly moved apart from each other.), a distance between the third mirror and the image sensor of the line scan camera (same note as above), and an angle of the any one of the first, second, and third mirrors (fig. 1L1, one of mirrors 9A, 9B, or 9E are capable of being moved as shown in fig. 1L2 with motor 35) is adjustable.
Regarding claim 8:
Wu in view of Godber, Tsikos, and Purkayastha discloses all the limitations of claim 1, upon which this claim is dependent.
Tsikos further teaches:
an array of lights having light elements placed adjacent to one another along a height of the robot (fig. 2a, illuminating arrays 6A & 6B),
and having a lens (illumination arrays would inherently have lens and fig 2A shows light beam 7A &7B aligning with image to be scanned) configured to direct light from the light elements towards the objects positioned adjacent to the path (fig. 2A, light from 6A & 6B directed towards moving barcode surface 4).
Regarding claim 9:
Wu in view of Godber, Tsikos, and Purkayastha discloses all the limitations of claim 8, upon which this claim is dependent.
Tsikos further teaches:
the lens (examiner notes that a detection module (shown below) would inherently have a lens) is configured to converge light rays from the light elements onto a field of view of the line scan camera (fig. 2A, a linear (i.e. 1-dimensional) type image formation and detection (IFD) module 3'; a composite plane of laser beam illumination 12 which is disposed substantially coplanar with the field view of the image formation and detection module 3' during object illumination and image detection operations carried out by the PLIIM system. [col 57, lines 7-11]).
Regarding claim 11:
Wu teaches:
A robot (fig. 1, a mobile profile generation system 10) comprising:
a conveyance apparatus (The exemplary profile generation system 10 includes a mobile base 20 [0029]) for moving the robot (fig. 1, a mobile profile generation system 10) along a path (fig 8, computed route 94 and scan path 96);
a [line scan] camera (fig. 1, digital cameras 40, 42, and 44) mounted to the robot and configured to move as the robot moves (One or more of the camera(s) 40, 42, 44 may be moveable, by a suitable mechanism, in one or more directions, relative to the support frame 46 and/or mobile base 20 [0033]);
a depth sensor (The camera controller 80 determines the camera parameters (e.g., shutter speed, aperture, ISO number, focal length, . . . )  [0045]; Each camera then adjusts its zoom parameter to maintain the FOVs based on the actual distance to the shelf reported back from mobile base. [0076]; Examiner notes that although not specifically called a depth sensor, a sensor on the base reports back this “depth” distance for use with the focusing device, either as a component integral to the camera as suggested by [0045] or as part of the base as suggested by [0076]. Purkayastha below explicitly teaches a depth sensor that at the very least would be substitutable into Wu for the same purpose as whatever unnamed mechanism is providing the depth reading that is being used for focusing the cameras.) for sensing, and generating an output representative of (examiner notes that a sensor will inherently generate an output that represents its value), a distance between the depth sensor and the objects positioned adjacent to the path (These parameters may be fixed throughout the mission and/or adjusted dynamically based on current location information of the mobile base (e.g., distance to the shelf to be imaged [0045]; In one embodiment, the control unit 24 instructs the mobile base 20 to navigate to a fixed distance to the shelf face and keep the focus length of each camera fixed. In another embodiment, the control unit only provides the mobile base with a range of distances to the shelf for it to navigate to. Each camera then adjusts its zoom parameter to maintain the FOVs based on the actual distance to the shelf reported back from mobile base. This may be a somewhat more expensive option, due to the cost of a controllable zoom lens, but can be more adaptable. A combination of the two embodiments is also contemplated. [0076])
and a controller (fig. 5, control unit 24) communicatively coupled to the conveyance apparatus and to the [line scan] camera (fig. 5, control unit 24 with I/O 64 coupled to mobile base 20 and imaging capturing assembly 22), [and the focus apparatus,] and configured to: 
control the robot to move (fig. 5, control unit 24 is integral to system 10 and mobile platform base 20), using the conveyance apparatus, along the path (the mobile base 20 is responsible for navigating the system 10 to a desired location with desired facing (orientation), as requested by the control unit 24 [0030]);
capture, while the robot is in continuous motion, using the [line scan] camera (At S106, the mission planner 76 communicates the computed route 94 to the navigation component 30 of the mobile base, and optionally designating stop positions, which may be located at approximately equal intervals along the scan path 96. [0052]; pictures are captured while the camera is stationary (i.e., stopped at desired′ positions), rather than while moving between positions, since even a slight motion during the imaging may inhibit or prevent accurate recognition of barcodes unless sophisticated motion compensation algorithms are employed [0073]; examiner notes that the stopping an optional design choice disclosed in the preferred embodiment, however the system if Wu is capable of capturing images while in continuous motion.), a series of images of objects positioned adjacent to the path along which the robot moves (The incremental movement of the mobile base 20 allows images to be captured along the length of the shelf unit 14 (in the x direction) [0033]),
Wu does not explicitly teach, however Godber teaches:
capture, while [the robot is] in continuous motion, using the line scan camera (fig. 2-5, line scan camera moving with velocity “v” across object to be scanned; The scan rate of the camera can be considered as the speed in which an image is obtained from the line—scan device and retained in the framestore. The faster the scan rate the faster a full two—dimensional image is generated [page 119]; Two—dimensional images can be constructed from these sensors by producing relative motion between the object of interest and the camera (Fig. 2—2). Throughout this movement, the picture information is passed from the line—scan device to a storage medium after each line/column of information has been obtained. The collection and transferral of this line/column information is completed at a sufficient speed to allow continuous movement between camera and object. As long as there is strict correlation between the nth pixel in each line/column stored, ie: they appear alongside each other in the store, viewing the resulting data produces a two—dimensional image of the object [page 117]; During these initial experiments it became obvious that moving an object in the observed area produced the same images as translating the line—scan device in front of a stationary object [page 115]),
It would have been obvious to one of ordinary skill in the art at the time of invention to have modified Wu to include the teachings as taught by Godber since “Benefits of obtaining images in this fashion include "all—round" observation, variable resolution in the movement axis and a calibrated volume that can be moved to observe any point in a 360 degree arc. [Godber, abstract]” and Line—scan sensors are one—dimensional hybrids of the two—dimensional arrays found in most modern CCD television type cameras. They have been used for a number of years in a variety of applications2 , 3 usually where movement is inherent in the observed scene. This motion is used in conjunction with the line—scan sensor and a storage medium to produce two—dimensional images. These images can then be observed in the usual manner. Such devices and the applications in which they have been used adequately demonstrate that there does exist alternative methodologies to television cameras for converting optical information into data for processing. Indeed, it is the success of such devices that has led the research at Nottingham Polytechnic to concel1trate on incorporating line—scan devices into machine vision systems. [Godber, Introductions, pages 2-3]. Godber provides the motivation to replace the full frame camera of Wu with a line scan camera since in Wu the point is to capture images while moving around the store. Godber teaches the benefits and motivations of using a line scan camera in applications with motion. This also improves the disclosure of Wu since it would increase efficiency of the system by eliminating the need for the system to stop.
Wu in view of Godber does not explicitly teach, however Tsikos teaches:
a line scan camera (The 1-D CCD imaging array 3A can be realized using a variety of commercially available high-speed line-scan camera systems [col. 27, lines 65-67])
and the focus apparatus (fig. 1L1, mirrors 9A-9E),
a focus apparatus (fig. 1L1, mirrors 9A-9E) having a first mirror (fig. 1L1, mirror 9C), a second mirror opposing the first mirror (fig. 1L1, mirror 9D) and defining an optical cavity therein (fig. 1L1, space between mirrors 9C & 9D), and a third mirror (fig. 1L1, mirror 9A) angled to direct light to the line scan camera and disposed between the first mirror and the second mirror (fig. 1L1, path of light goes into detection module 3 from mirror 9A and is vertically centered between mirrors 9C & 9D), wherein at least one of the mirrors is movable to alter the path of the light travelling from the objects along the path to the line scan camera (fig. 1L1, one of mirrors 9A, 9B, or 9E are capable of being moved as shown in fig. 1L2 with motor 35).
the objects positioned adjacent to the path are at varying distances from the line scan camera (FIG. 1L1 is a schematic representation illustrating how an arrangement of FOV beam folding mirrors can be used to produce an expanded FOV that matches the geometrical characteristics of the scanning application at hand [53]; a PLIIM system of the present invention may include an imaging subsystem with a very long focal length imaging lens (assembly), and this PLIIM system must be installed in end-user environments having a substantially shorter object distance range [262]),
control, based on the output from the depth sensor (examiner notes that a depth sensor is implied to detect the “geometric characteristics” or else what would the system be reacting to when adjusting the mirrors or expand the FOV. Without such sensor there would be no way of knowing how do adjust the mirrors to match the “geometrical characteristics”.), the movable mirror to maintain a substantially constant working distance between the line scan camera and the objects positioned adjacent to the path as the robot moves (In FIG. 1L, a FOV beam folding mirror arrangement is used to fold the optical path of the imaging subsystem within the interior of the system housing so that the FOV emerging from the system housing has geometrical characteristics that match the scanning application at hand [264]).
It would have been obvious to one of ordinary skill in the art at the time of invention to have modified Wu in view of Godber to include the teachings as taught by Tsikos to create “an improved method of and system for illuminating the surface of objects during image formation and detection operations” [col. 1, lines 23-25].
Wu in view of Godber and Tsikos does not explicitly teach, however Purkayastha teaches:
a depth sensor (a depth-perceptive sensor [0106])
It would have been obvious to one of ordinary skill in the art at the time of invention to have modified Wu in view of Godber and Tsikos to include the teachings as taught by Purkayastha “to navigate the robot 100 about the scene without colliding into any objects in the scene” [0107].
Regarding claim 13:
Wu in view of Godber, Tsikos, and Purkayastha discloses all the limitations of claim 11, upon which this claim is dependent.
Purkayastha further teaches:
the depth sensor comprises a time-of-flight camera (a time-of-flight imaging element that uses a phase difference or similar technique to assign a depth to each pixel generated in the line (returning a two dimensional depth line in the plane of scanning) [0085]).
Regarding claim 14:
Wu in view of Godber, Tsikos, and Purkayastha discloses all the limitations of claim 11, upon which this claim is dependent.
Tsikos further teaches:
light entering the focus apparatus is reflected between the first mirror and the second mirror across the optical cavity (fig. 1L1, light bounces between mirrors 9C & 9D) and intersects the third mirror (fig. 1L1, light reflects off of mirror 9A) and is thereby reflected onto an image sensor of the line scan camera (fig. 1L1, light enters imaging device 3).
Regarding claim 15:
Wu in view of Godber, Tsikos, and Purkayastha discloses all the limitations of claim 14, upon which this claim is dependent.
Tsikos further teaches:
at least one of a distance between the first mirror and the second mirror (Examiner notes that this claim is written in the alternative and only one of the limitations must be taught in the prior art. Examiner also notes that Fukuhara (US 3910695 cited in the conclusion but not relied upon teaches a system where the mirrors are linearly moved apart from each other.), a distance between the third mirror and the image sensor of the line scan camera (same note as above), and an angle of the any one of the first, second, and third mirrors (fig. 1L1, one of mirrors 9A, 9B, or 9E are capable of being moved as shown in fig. 1L2 with motor 35) is adjustable to maintain the working distance between the line scan camera and the objects positioned adjacent to the path substantially constant (In FIG. 1L, a FOV beam folding mirror arrangement is used to fold the optical path of the imaging subsystem within the interior of the system housing so that the FOV emerging from the system housing has geometrical characteristics that match the scanning application at hand [264]; examiner notes that this system is maintaining the focal length by modifying the mirrors to adjust the path of the light beam).
Regarding claim 16:
Wu in view of Godber, Tsikos, and Purkayastha discloses all the limitations of claim 11, upon which this claim is dependent.
Tsikos further teaches:
an array of lights having light elements placed adjacent to one another along a height of the robot (fig. 2a, illuminating arrays 6A & 6B),
and having a lens (illumination arrays would inherently have lens and fig 2A shows light beam 7A &7B aligning with image to be scanned) configured to direct light from the light elements towards the objects positioned adjacent to the path (fig. 2A, light from 6A & 6B directed towards moving barcode surface 4).
Regarding claim 17:
Wu in view of Godber, Tsikos, and Purkayastha discloses all the limitations of claim 16, upon which this claim is dependent.
Tsikos further teaches:
the lens (examiner notes that a detection module (shown below) would inherently have a lens) is configured to converge light rays from the light elements onto a field of view of the line scan camera (fig. 2A, a linear (i.e. 1-dimensional) type image formation and detection (IFD) module 3'; a composite plane of laser beam illumination 12 which is disposed substantially coplanar with the field view of the image formation and detection module 3' during object illumination and image detection operations carried out by the PLIIM system. [col 57, lines 7-11]).
Regarding claim 19:
Wu in view of Godber, Tsikos, and Purkayastha discloses all the limitations of claim 11, upon which this claim is dependent.
Wu further teaches:
combine the series of selected images to create a combined image of the objects positioned adjacent to the path (The image data processing component 82 processes the images acquired by all the cameras and uses the mapping provided by the configuration component and position information provided by the mobile base to map pixels of the captured image to locations in 3D space. [0046],
the combined image having a series of vertical lines of pixels (The image capture devices capture digital images, such as color or monochrome photographic images. [0032]; examiner notes an image requires at least 1 line of vertical pixels);
and control the speed of the robot and the [line scan] camera (The translation stage controller 78 determines the translations of the translation stage to achieve desired camera positions and communicates them to the translation stage 48. The camera controller 80 determines the camera parameters (e.g., shutter speed, aperture, ISO number, focal length, . . . ) and optionally position parameters (e.g., pan, tilt, zoom, or vertical translation amount . . . ) of the cameras in the image capture assembly for each position that requires image acquisition [0045]), to cause the capture of the series of images (The image capture devices capture digital images, such as color or monochrome photographic images. [0032]; examiner notes an image requires at least 1 line of vertical pixels), while the robot is in continuous motion (At S106, the mission planner 76 communicates the computed route 94 to the navigation component 30 of the mobile base, and optionally designating stop positions, which may be located at approximately equal intervals along the scan path 96. [0052]; pictures are captured while the camera is stationary (i.e., stopped at desired′ positions), rather than while moving between positions, since even a slight motion during the imaging may inhibit or prevent accurate recognition of barcodes unless sophisticated motion compensation algorithms are employed [0073]; examiner notes that the stopping an optional design choice disclosed in the preferred embodiment, however the system if Wu is capable of capturing images while in continuous motion.), to occur such that the series of images have in excess of a predefined number of vertical lines of pixels per linear unit of movement of the robot along the path (each camera 40, 42, 44 provides for high resolution imaging in a field of view (FOV) 110 (FIG. 1) defined by an angle .alpha. at the lens or by a vertical distance at the shelf face [0066]; has sufficient field of view to cover the maximum height of shelves of interest in the store at the desired resolution (typically 200 ppi or above) [0067]; examiner notes that field of view (FOV) equates to the vertical spread of the image and when coupled with the resolution of the imaging device, creates an image with a vertical and horizontal resolution in excess of some minimum resolution needed to read the barcodes.), thereby allowing the series of images to be combined to form a combined image (The image data processing component 82 processes the images acquired by all the cameras and uses the mapping provided by the configuration component and position information provided by the mobile base to map pixels of the captured image to locations in 3D space. [0046]) having a horizontal pixel density greater than a predefined pixel density (In order to allow accurate imaging and decoding of such barcodes, a minimum resolution of approximately 200 pixels per inch (ppi) [0035]).
Regarding claim 30:
Wu teaches:
A method for capturing an image using a [line scan] camera (fig. 1, digital cameras 40, 42, and 44; One or more of the camera(s) 40, 42, 44 may be moveable, by a suitable mechanism, in one or more directions, relative to the support frame 46 and/or mobile base 20 [0033]) coupled to a robot (fig. 1, a mobile profile generation system 10), the method comprising: 
controlling the robot to move, using a conveyance, along a path (The exemplary profile generation system 10 includes a mobile base 20 [0029]; fig 8, computed route 94 and scan path 96) adjacent to which path, objects are positioned at varying distances from the robot (These parameters may be fixed throughout the mission and/or adjusted dynamically based on current location information of the mobile base (e.g., distance to the shelf to be imaged, the facing angle, height of the shelf . . . ). As will be appreciated, translation stage controller 78 and camera controller 80 may form parts of a single component for controlling the acquisition of images by the image capture assembly 22. [0045]; fig. 1, product labels 18 are shown at varying distances);
receiving (examiner notes that a sensor will inherently generate an output that represents its value), from a depth sensor (The camera controller 80 determines the camera parameters (e.g., shutter speed, aperture, ISO number, focal length, . . . )  [0045]; Each camera then adjusts its zoom parameter to maintain the FOVs based on the actual distance to the shelf reported back from mobile base. [0076]; Examiner notes that although not specifically called a depth sensor, a sensor on the base reports back this “depth” distance for use with the focusing device, either as a component integral to the camera as suggested by [0045] or as part of the base as suggested by [0076]. Purkayastha below explicitly teaches a depth sensor that at the very least would be substitutable into Wu for the same purpose as whatever unnamed mechanism is providing the depth reading that is being used for focusing the cameras.) positioned near a front of the robot (examiner notes that the position of the depth sensor towards the front of the robot would be routine optimization that would have been obvious to one having ordinary skill in the art at the time of filing. Having the sensor preceded the image capture device allows the camera to know ahead of time the required focus to it can adjust it is moved to maintain the desired focus. Where the sensor is of Wu or Purkayastha, the mounting position would have either been at the front, middle, or rear of the robot leaving a finite amount of choices to make, even in light of the rationale above. See MPEP 2144.05(II)), an output representative of a distance between the depth sensor and the objects positioned adjacent to the path (These parameters may be fixed throughout the mission and/or adjusted dynamically based on current location information of the mobile base (e.g., distance to the shelf to be imaged [0045]; In one embodiment, the control unit 24 instructs the mobile base 20 to navigate to a fixed distance to the shelf face and keep the focus length of each camera fixed. In another embodiment, the control unit only provides the mobile base with a range of distances to the shelf for it to navigate to. Each camera then adjusts its zoom parameter to maintain the FOVs based on the actual distance to the shelf reported back from mobile base. This may be a somewhat more expensive option, due to the cost of a controllable zoom lens, but can be more adaptable. A combination of the two embodiments is also contemplated. [0076]);
capturing, while the robot is in continuous motion, using the [line scan] camera (At S106, the mission planner 76 communicates the computed route 94 to the navigation component 30 of the mobile base, and optionally designating stop positions, which may be located at approximately equal intervals along the scan path 96. [0052]; pictures are captured while the camera is stationary (i.e., stopped at desired′ positions), rather than while moving between positions, since even a slight motion during the imaging may inhibit or prevent accurate recognition of barcodes unless sophisticated motion compensation algorithms are employed [0073]; examiner notes that the stopping an optional design choice disclosed in the preferred embodiment, however the system if Wu is capable of capturing images while in continuous motion.), a series of images of objects positioned adjacent to the path along which the robot moves (The incremental movement of the mobile base 20 allows images to be captured along the length of the shelf unit 14 (in the x direction) [0033]), each image of the series of images having at least one vertical line of pixels (The image capture devices capture digital images, such as color or monochrome photographic images. [0032]; examiner notes an image requires at least 1 line of vertical pixels), 
and controlling the speed of the robot and the [line scan] camera (The translation stage controller 78 determines the translations of the translation stage to achieve desired camera positions and communicates them to the translation stage 48. The camera controller 80 determines the camera parameters (e.g., shutter speed, aperture, ISO number, focal length, . . . ) and optionally position parameters (e.g., pan, tilt, zoom, or vertical translation amount . . . ) of the cameras in the image capture assembly for each position that requires image acquisition [0045]), to cause the capture of the series of images (The image capture devices capture digital images, such as color or monochrome photographic images. [0032]; examiner notes an image requires at least 1 line of vertical pixels), while the robot is in continuous motion (At S106, the mission planner 76 communicates the computed route 94 to the navigation component 30 of the mobile base, and optionally designating stop positions, which may be located at approximately equal intervals along the scan path 96. [0052]; pictures are captured while the camera is stationary (i.e., stopped at desired′ positions), rather than while moving between positions, since even a slight motion during the imaging may inhibit or prevent accurate recognition of barcodes unless sophisticated motion compensation algorithms are employed [0073]; examiner notes that the stopping an optional design choice disclosed in the preferred embodiment, however the system if Wu is capable of capturing images while in continuous motion.), to occur such that the series of images have in excess of a predefined number of vertical lines of pixels per linear unit of movement of the robot along the path (each camera 40, 42, 44 provides for high resolution imaging in a field of view (FOV) 110 (FIG. 1) defined by an angle .alpha. at the lens or by a vertical distance at the shelf face [0066]; has sufficient field of view to cover the maximum height of shelves of interest in the store at the desired resolution (typically 200 ppi or above) [0067]; examiner notes that field of view (FOV) equates to the vertical spread of the image and when coupled with the resolution of the imaging device, creates an image with a vertical and horizontal resolution in excess of some minimum resolution needed to read the barcodes.), thereby allowing the series of images to be combined to form a combined image (The image data processing component 82 processes the images acquired by all the cameras and uses the mapping provided by the configuration component and position information provided by the mobile base to map pixels of the captured image to locations in 3D space. [0046]) having a horizontal pixel density greater than a predefined pixel density (In order to allow accurate imaging and decoding of such barcodes, a minimum resolution of approximately 200 pixels per inch (ppi) [0035]).
Wu does not explicitly teach, however Godber teaches:
a line scan camera (This paper describes on—going research into machine vision systems based on the line—scan or linear array type cameras. [abstract])
capturing, [while the robot is] in continuous motion, using the line scan camera (fig. 2-5, line scan camera moving with velocity “v” across object to be scanned; The scan rate of the camera can be considered as the speed in which an image is obtained from the line—scan device and retained in the framestore. The faster the scan rate the faster a full two—dimensional image is generated [page 119]; Two—dimensional images can be constructed from these sensors by producing relative motion between the object of interest and the camera (Fig. 2—2). Throughout this movement, the picture information is passed from the line—scan device to a storage medium after each line/column of information has been obtained. The collection and transferral of this line/column information is completed at a sufficient speed to allow continuous movement between camera and object. As long as there is strict correlation between the nth pixel in each line/column stored, ie: they appear alongside each other in the store, viewing the resulting data produces a two—dimensional image of the object [page 117]; During these initial experiments it became obvious that moving an object in the observed area produced the same images as translating the line—scan device in front of a stationary object [page 115]),
It would have been obvious to one of ordinary skill in the art at the time of invention to have modified Wu to include the teachings as taught by Godber since “Benefits of
obtaining images in this fashion include "all—round" observation, variable resolution in the movement axis and a calibrated volume that can be moved to observe any point in a 360 degree arc. [Godber, abstract]” and Line—scan sensors are one—dimensional hybrids of the two—dimensional arrays found in most modern CCD television type cameras. They have been used for a number of years in a variety of applications2 , 3 usually where movement is inherent in the observed scene. This motion is used in conjunction with the line—scan sensor and a storage medium to produce two—dimensional images. These images can then be observed in the usual manner. Such devices and the applications in which they have been used adequately demonstrate that
there does exist alternative methodologies to television cameras for converting optical information into data for processing. Indeed, it is the success of such devices that has led the research at Nottingham Polytechnic to concel1trate on incorporating line—scan devices into machine vision systems. [Godber, Introductions, pages 2-3]. Godber provides the motivation to replace the full frame camera of Wu with a line scan camera since in Wu the point is to capture images while moving around the store. Godber teaches the benefits and motivations of using a line scan camera in applications with motion. This also improves the disclosure of Wu since it would increase efficiency of the system by eliminating the need for the system to stop.
Wu in view of Godber does not explicitly teach, however Tsikos teaches:
objects are positioned at varying distances from the [robot] (FIG. 1L1 is a schematic representation illustrating how an arrangement of FOV beam folding mirrors can be used to produce an expanded FOV that matches the geometrical characteristics of the scanning application at hand [53]; a PLIIM system of the present invention may include an imaging subsystem with a very long focal length imaging lens (assembly), and this PLIIM system must be installed in end-user environments having a substantially shorter object distance range [262]; examiner notes that the “geometric characteristics” corresponds to objects and their locations relative to the scanning robot),
adjusting, based on the output from the depth sensor (examiner notes that a depth sensor is implied to detect the “geometric characteristics” or else what would the system be reacting to when adjusting the mirrors or expand the FOV. Without such sensor there would be no way of knowing how do adjust the mirrors to match the “geometrical characteristics”.), a focus apparatus (fig. 1L1, mirrors 9A-9E) to, thereby, alter a working distance travelled by light from the objects positioned adjacent to the path to the line scan camera to (In FIG. 1L, a FOV beam folding mirror arrangement is used to fold the optical path of the imaging subsystem within the interior of the system housing so that the FOV emerging from the system housing has geometrical characteristics that match the scanning application at hand. As shown, this technique involves mounting a plurality of FOV folding mirrors 9A through 9E on the optical bench of the PLIIM system to bounce the FOV of the imaging subsystem 3B back and forth before the FOV emerges from the system housing. Using this technique, when the FOV emerges from the system housing, it will have expanded to a size appropriate for covering the entire scan field of the system. This technique is easier to practice with image formation and detection modules having linear image detectors, for which the FOV folding mirrors only have to expand in one direction as the distance from the imaging subsystem increases. In FIG. 1L, this direction of FOV expansion occurs in the direction perpendicular to the page [col 45, line 50- col 46, line 4]; examiner notes that this system is maintaining the focal length by modifying the mirrors to adjust the path of the light beam; Fig. 1L1 shows the length the light travels changes based on angle of mirrors.), thereby, maintain a working distance substantially constant as the robot moves (In FIG. 1L, a FOV beam folding mirror arrangement is used to fold the optical path of the imaging subsystem within the interior of the system housing so that the FOV emerging from the system housing has geometrical characteristics that match the scanning application at hand [264]; examiner notes that this system is maintaining the focal length by modifying the mirrors to adjust the path of the light beam ; “so that the FOV emerging from the system housing has geometrical characteristics that match the scanning application at hand.” [col 45, line 50- col 46, line 4]);
It would have been obvious to one of ordinary skill in the art at the time of invention to have modified Wu in view of Godber to include the teachings as taught by Tsikos to create “an improved method of and system for illuminating the surface of objects during image formation and detection operations” [col. 1, lines 23-25].
Wu in view of Godber and Tsikos does not explicitly teach, however Purkayastha teaches:
a depth sensor (a depth-perceptive sensor [0106])
It would have been obvious to one of ordinary skill in the art at the time of invention to have modified Wu in view of Godber and Tsikos to include the teachings as taught by Purkayastha “to navigate the robot 100 about the scene without colliding into any objects in the scene” [0107].

Claims 10, 18, 20-21, 26-29, and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Wu (U.S. Pub. No. 2015/0363758) in view of Godber (Machine vision using line-scan sensors - NPL), Tsikos (U.S. Pat. No. 7,527,202), and Purkayastha (U.S. Pub. No. 2013/0231779) in further view of Bridges (U.S. Pub. No. 2015/0189201).
Regarding claim 10:
Wu in view of Godber, Tsikos, and Purkayastha discloses all the limitations of claim 1, upon which this claim is dependent.
Wu further teaches:
the series of images comprises a series of sequences of images (The image capture devices capture digital images, such as color or monochrome photographic images. [0032]; The incremental movement of the mobile base 20 allows images to be captured along the length of the shelf unit 14 (in the x direction) [0033]),
and combine the series of selected images to create a combined image of the objects positioned adjacent to the path (The image data processing component 82 processes the images acquired by all the cameras and uses the mapping provided by the configuration component and position information provided by the mobile base to map pixels of the captured image to locations in 3D space. [0046].
Wu in view of Godber, Tsikos, and Purkayastha does not teach, however, Bridges teaches:
each image of each of the sequences of images having one of a plurality of predefined exposure values (a system or apparatus for, and a method of, creating a relatively high dynamic range image using a rolling shutter approach with a camera 510 in which the exposure time of the camera 510 can be set on a row-by-row or column-by-column basis, thereby varying the exposure of the camera 510 [0080]),
the predefined exposure values varying between a high exposure value and a low exposure value (1T, 2T and 8T, where 2T is twice the amount of exposure time as 1T, and where 8T is eight times the amount of exposure time as 1T [0094]);
for each of the sequences of images (in this embodiment multiple exposures [0094]), select an image of the sequence having no saturated pixels (can be coded into a single image from which three sub-images may be extracted. [0094]; examiner notes that by composing an image from multiple exposures, the system is determining the optimal exposure and selecting that image from the available options.), to obtain a series of selected images (These sub-images may be directly used to compose an HDR image of the object or scene being imaged [0094]),
It would have been obvious to one of ordinary skill in the art at the time of invention to have modified Wu in view of Godber, Tsikos, and Purkayastha to include the teachings as taught by Bridges to avoid “a relatively low dynamic range imaging device (e.g., a CCD camera or CMOS photosensitive array) results in a reproduced image that may be too dark is some areas and/or too light (i.e., saturated) in other areas” [0014].
Regarding claim 18:
Wu in view of Godber, Tsikos, and Purkayastha discloses all the limitations of claim 11, upon which this claim is dependent.
Wu further teaches:
the series of images comprises a series of sequences of images (The image capture devices capture digital images, such as color or monochrome photographic images. [0032]; The incremental movement of the mobile base 20 allows images to be captured along the length of the shelf unit 14 (in the x direction) [0033]),
and combine the series of selected images to create a combined image of the objects adjacent to the path (The image data processing component 82 processes the images acquired by all the cameras and uses the mapping provided by the configuration component and position information provided by the mobile base to map pixels of the captured image to locations in 3D space. [0046].
Tsikos further teaches:
a line scan camera (The 1-D CCD imaging array 3A can be realized using a variety of commercially available high-speed line-scan camera systems [col. 27, lines 65-67])
Wu in view of Godber and Tsikos does not teach, however, Bridges teaches:
each image of each of the sequences of images having one of a plurality of predefined exposure values (a system or apparatus for, and a method of, creating a relatively high dynamic range image using a rolling shutter approach with a camera 510 in which the exposure time of the camera 510 can be set on a row-by-row or column-by-column basis, thereby varying the exposure of the camera 510 [0080]);
the predefined exposure values varying between a high exposure value and a low exposure value (1T, 2T and 8T, where 2T is twice the amount of exposure time as 1T, and where 8T is eight times the amount of exposure time as 1T [0094]),
for each of the sequences of images (in this embodiment multiple exposures [0094]), select an image of the sequence having no saturated pixels (can be coded into a single image from which three sub-images may be extracted. [0094]; examiner notes that by composing an image from multiple exposures, the system is determining the optimal exposure and selecting that image from the available options.), to obtain a series of selected images (These sub-images may be directly used to compose an HDR image of the object or scene being imaged [0094]);
It would have been obvious to one of ordinary skill in the art at the time of invention to have modified Wu in view of Godber, Tsikos, and Purkayastha to include the teachings as taught by Bridges to avoid “a relatively low dynamic range imaging device (e.g., a CCD camera or CMOS photosensitive array) results in a reproduced image that may be too dark is some areas and/or too light (i.e., saturated) in other areas” [0014].
Regarding claim 20:
Wu teaches:
A robot (fig. 1, a mobile profile generation system 10) comprising:
a conveyance apparatus (The exemplary profile generation system 10 includes a mobile base 20 [0029]) for moving the robot (fig. 1, a mobile profile generation system 10) along a path (fig 8, computed route 94 and scan path 96);
a [line scan] camera (fig. 1, digital cameras 40, 42, and 44) mounted to the robot and configured to move as the robot moves (One or more of the camera(s) 40, 42, 44 may be moveable, by a suitable mechanism, in one or more directions, relative to the support frame 46 and/or mobile base 20 [0033]);
a depth sensor (The camera controller 80 determines the camera parameters (e.g., shutter speed, aperture, ISO number, focal length, . . . )  [0045]; Each camera then adjusts its zoom parameter to maintain the FOVs based on the actual distance to the shelf reported back from mobile base. [0076]; Examiner notes that although not specifically called a depth sensor, a sensor on the base reports back this “depth” distance for use with the focusing device, either as a component integral to the camera as suggested by [0045] or as part of the base as suggested by [0076]. Purkayastha below explicitly teaches a depth sensor that at the very least would be substitutable into Wu for the same purpose as whatever unnamed mechanism is providing the depth reading that is being used for focusing the cameras.) for sensing, and generating an output representative of (examiner notes that a sensor will inherently generate an output that represents its value), a distance between the depth sensor and the objects positioned adjacent to the path (These parameters may be fixed throughout the mission and/or adjusted dynamically based on current location information of the mobile base (e.g., distance to the shelf to be imaged [0045]; In one embodiment, the control unit 24 instructs the mobile base 20 to navigate to a fixed distance to the shelf face and keep the focus length of each camera fixed. In another embodiment, the control unit only provides the mobile base with a range of distances to the shelf for it to navigate to. Each camera then adjusts its zoom parameter to maintain the FOVs based on the actual distance to the shelf reported back from mobile base. This may be a somewhat more expensive option, due to the cost of a controllable zoom lens, but can be more adaptable. A combination of the two embodiments is also contemplated. [0076]),
and a controller (fig. 5, control unit 24) communicatively coupled to the conveyance apparatus and to the [line scan] camera (fig. 5, control unit 24 with I/O 64 coupled to mobile base 20 and imaging capturing assembly 22) and configured to:
control the robot to move (fig. 5, control unit 24 is integral to system 10 and mobile platform base 20), using the conveyance apparatus, along the path (the mobile base 20 is responsible for navigating the system 10 to a desired location with desired facing (orientation), as requested by the control unit 24 [0030]);
capture, while the robot is in continuous motion, using the [line scan] camera (At S106, the mission planner 76 communicates the computed route 94 to the navigation component 30 of the mobile base, and optionally designating stop positions, which may be located at approximately equal intervals along the scan path 96. [0052]; pictures are captured while the camera is stationary (i.e., stopped at desired′ positions), rather than while moving between positions, since even a slight motion during the imaging may inhibit or prevent accurate recognition of barcodes unless sophisticated motion compensation algorithms are employed [0073]; examiner notes that the stopping an optional design choice disclosed in the preferred embodiment, however the system if Wu is capable of capturing images while in continuous motion.), a series of images of objects positioned adjacent to the path along which the robot moves (The incremental movement of the mobile base 20 allows images to be captured along the length of the shelf unit 14 (in the x direction) [0033]),and combine the series of selected images to create a combined image of the objects positioned adjacent to the path (The image data processing component 82 processes the images acquired by all the cameras and uses the mapping provided by the configuration component and position information provided by the mobile base to map pixels of the captured image to locations in 3D space. [0046].
Wu does not explicitly teach, however Godber teaches:
a line scan camera (This paper describes on—going research into machine vision systems based on the line—scan or linear array type cameras. [abstract])
capture, [while the robot is] in continuous motion, using the line scan camera (fig. 2-5, line scan camera moving with velocity “v” across object to be scanned; The scan rate of the camera can be considered as the speed in which an image is obtained from the line—scan device and retained in the framestore. The faster the scan rate the faster a full two—dimensional image is generated [page 119]; Two—dimensional images can be constructed from these sensors by producing relative motion between the object of interest and the camera (Fig. 2—2). Throughout this movement, the picture information is passed from the line—scan device to a storage medium after each line/column of information has been obtained. The collection and transferral of this line/column information is completed at a sufficient speed to allow continuous movement between camera and object. As long as there is strict correlation between the nth pixel in each line/column stored, ie: they appear alongside each other in the store, viewing the resulting data produces a two—dimensional image of the object [page 117]; During these initial experiments it became obvious that moving an object in the observed area produced the same images as translating the line—scan device in front of a stationary object [page 115]),
It would have been obvious to one of ordinary skill in the art at the time of invention to have modified Wu to include the teachings as taught by Godber since “Benefits of
obtaining images in this fashion include "all—round" observation, variable resolution in the movement axis and a calibrated volume that can be moved to observe any point in a 360 degree arc. [Godber, abstract]” and Line—scan sensors are one—dimensional hybrids of the two—dimensional arrays found in most modern CCD television type cameras. They have been used for a number of years in a variety of applications2 , 3 usually where movement is inherent in the observed scene. This motion is used in conjunction with the line—scan sensor and a storage medium to produce two—dimensional images. These images can then be observed in the usual manner. Such devices and the applications in which they have been used adequately demonstrate that
there does exist alternative methodologies to television cameras for converting optical information into data for processing. Indeed, it is the success of such devices that has led the research at Nottingham Polytechnic to concel1trate on incorporating line—scan devices into machine vision systems. [Godber, Introductions, pages 2-3]. Godber provides the motivation to replace the full frame camera of Wu with a line scan camera since in Wu the point is to capture images while moving around the store. Godber teaches the benefits and motivations of using a line scan camera in applications with motion. This also improves the disclosure of Wu since it would increase efficiency of the system by eliminating the need for the system to stop.
Wu in view of Godber does not explicitly teach, however Tsikos teaches:
wherein the objects positioned adjacent the path are at varying distances from the [robot] (FIG. 1L1 is a schematic representation illustrating how an arrangement of FOV beam folding mirrors can be used to produce an expanded FOV that matches the geometrical characteristics of the scanning application at hand [53]; a PLIIM system of the present invention may include an imaging subsystem with a very long focal length imaging lens (assembly), and this PLIIM system must be installed in end-user environments having a substantially shorter object distance range [262]; examiner notes that the “geometric characteristics” corresponds to objects and their locations relative to the scanning robot),
a focus apparatus (fig. 1L1, mirrors 9A-9E) having a first mirror (fig. 1L1, mirror 9C), a second mirror opposing the first mirror (fig. 1L1, mirror 9D) and defining an optical cavity therein (fig. 1L1, space between mirrors 9C & 9D), and a third mirror (fig. 1L1, mirror 9A) angled to direct light to the line scan camera and disposed between the first mirror and the second mirror (fig. 1L1, path of light goes into detection module 3 from mirror 9A and is vertically centered between mirrors 9C & 9D), wherein at least one of the mirrors is movable (fig. 1L1, one of mirrors 9A, 9B, or 9E are capable of being moved as shown in fig. 1L2 with motor 35);
and control, based on the output from the depth sensor (examiner notes that a depth sensor is implied to detect the “geometric characteristics” or else what would the system be reacting to when adjusting the mirrors or expand the FOV. Without such sensor there would be no way of knowing how do adjust the mirrors to match the “geometrical characteristics”.), the movable mirror (In FIG. 1L, a FOV beam folding mirror arrangement is used to fold the optical path of the imaging subsystem within the interior of the system housing so that the FOV emerging from the system housing has geometrical characteristics that match the scanning application at hand. As shown, this technique involves mounting a plurality of FOV folding mirrors 9A through 9E on the optical bench of the PLIIM system to bounce the FOV of the imaging subsystem 3B back and forth before the FOV emerges from the system housing. Using this technique, when the FOV emerges from the system housing, it will have expanded to a size appropriate for covering the entire scan field of the system. This technique is easier to practice with image formation and detection modules having linear image detectors, for which the FOV folding mirrors only have to expand in one direction as the distance from the imaging subsystem increases. In FIG. 1L, this direction of FOV expansion occurs in the direction perpendicular to the page [col 45, line 50- col 46, line 4]; examiner notes that this system is maintaining the focal length by modifying the mirrors to adjust the path of the light beam) to maintain a substantially constant working distance between the line scan camera and the objects positioned adjacent to the path as the robot moves (In FIG. 1L, a FOV beam folding mirror arrangement is used to fold the optical path of the imaging subsystem within the interior of the system housing so that the FOV emerging from the system housing has geometrical characteristics that match the scanning application at hand [264]; examiner notes that this system is maintaining the focal length by modifying the mirrors to adjust the path of the light beam ; “so that the FOV emerging from the system housing has geometrical characteristics that match the scanning application at hand.” [col 45, line 50- col 46, line 4]). 
It would have been obvious to one of ordinary skill in the art at the time of invention to have modified Wu in view of Godber to include the teachings as taught by Tsikos to create “an improved method of and system for illuminating the surface of objects during image formation and detection operations” [col. 1, lines 23-25].
Wu in view of Godber and Tsikos does not explicitly teach, however Purkayastha teaches:
a depth sensor (a depth-perceptive sensor [0106])
It would have been obvious to one of ordinary skill in the art at the time of invention to have modified Wu in view of Godber and Tsikos to include the teachings as taught by Purkayastha “to navigate the robot 100 about the scene without colliding into any objects in the scene” [0107].
Wu in view of Godber, Tsikos, and Purkayastha does not teach, however, Bridges teaches:
each image of each of the sequences of images having one of a plurality of predefined exposure values (a system or apparatus for, and a method of, creating a relatively high dynamic range image using a rolling shutter approach with a camera 510 in which the exposure time of the camera 510 can be set on a row-by-row or column-by-column basis, thereby varying the exposure of the camera 510 [0080]),
the predefined exposure values varying between a high exposure value and a low exposure value (1T, 2T and 8T, where 2T is twice the amount of exposure time as 1T, and where 8T is eight times the amount of exposure time as 1T [0094]),
for each of the sequences of images (in this embodiment multiple exposures [0094]), select an image of the sequence having no saturated pixels (can be coded into a single image from which three sub-images may be extracted. [0094]; examiner notes that by composing an image from multiple exposures, the system is determining the optimal exposure and selecting that image from the available options.), to obtain a series of selected images (These sub-images may be directly used to compose an HDR image of the object or scene being imaged [0094]),
It would have been obvious to one of ordinary skill in the art at the time of invention to have modified Wu in view of Godber, Tsikos, and Purkayastha to include the teachings as taught by Bridges to avoid “a relatively low dynamic range imaging device (e.g., a CCD camera or CMOS photosensitive array) results in a reproduced image that may be too dark is some areas and/or too light (i.e., saturated) in other areas” [Bridges, paragraph 0014].
Regarding claim 21:
Wu in view of Godber, Tsikos, and Purkayastha in further view of Bridges discloses all the limitations of claim 20, upon which this claim is dependent.
Wu further teaches:
the controller is configured to control the speed of the robot and the line scan camera (The translation stage controller 78 determines the translations of the translation stage to achieve desired camera positions and communicates them to the translation stage 48. The camera controller 80 determines the camera parameters (e.g., shutter speed, aperture, ISO number, focal length, . . . ) and optionally position parameters (e.g., pan, tilt, zoom, or vertical translation amount . . . ) of the cameras in the image capture assembly for each position that requires image acquisition [0045]), to cause the capture of the series of images (The image capture devices capture digital images, such as color or monochrome photographic images. [0032]; examiner notes an image requires at least 1 line of vertical pixels), while the robot is in continuous motion (At S106, the mission planner 76 communicates the computed route 94 to the navigation component 30 of the mobile base, and optionally designating stop positions, which may be located at approximately equal intervals along the scan path 96. [0052]; pictures are captured while the camera is stationary (i.e., stopped at desired′ positions), rather than while moving between positions, since even a slight motion during the imaging may inhibit or prevent accurate recognition of barcodes unless sophisticated motion compensation algorithms are employed [0073]; examiner notes that the stopping an optional design choice disclosed in the preferred embodiment, however the system if Wu is capable of capturing images while in continuous motion.), to occur such that the series of images have in excess of a predefined number of vertical lines of pixels per linear unit of movement of the robot along the path (each camera 40, 42, 44 provides for high resolution imaging in a field of view (FOV) 110 (FIG. 1) defined by an angle .alpha. at the lens or by a vertical distance at the shelf face [0066]; has sufficient field of view to cover the maximum height of shelves of interest in the store at the desired resolution (typically 200 ppi or above) [0067]; examiner notes that field of view (FOV) equates to the vertical spread of the image and when coupled with the resolution of the imaging device, creates an image with a vertical resolution in excess of some minimum resolution needed to read the barcodes.), thereby allowing the series of images to be combined to form a combined image (The image data processing component 82 processes the images acquired by all the cameras and uses the mapping provided by the configuration component and position information provided by the mobile base to map pixels of the captured image to locations in 3D space. [0046]) having a horizontal pixel density greater than a predefined pixel density (In order to allow accurate imaging and decoding of such barcodes, a minimum resolution of approximately 200 pixels per inch (ppi) [0035]).
Regarding claim 25:
Wu in view of Godber, Tsikos, Purkayastha, and Bridges discloses all the limitations of claim 20, upon which this claim is dependent.
Purkayastha further teaches:
the depth sensor comprises a time-of-flight camera (a time-of-flight imaging element that uses a phase difference or similar technique to assign a depth to each pixel generated in the line (returning a two dimensional depth line in the plane of scanning) [0085]).
Regarding claim 26:
Wu in view of Godber, Tsikos, Purkayastha, and Bridges discloses all the limitations of claim 20, upon which this claim is dependent.
Tsikos further teaches:
light entering the focus apparatus is reflected between the first mirror and the second mirror across the optical cavity (fig. 1L1, light bounces between mirrors 9C & 9D) and intersects the third mirror (fig. 1L1, light reflects off of mirror 9A) and is thereby reflected onto an image sensor of the line scan camera (fig. 1L1, light enters imaging device 3).
Regarding claim 27:
Wu in view of Godber, Tsikos, Purkayastha, and Bridges discloses all the limitations of claim 26, upon which this claim is dependent.
Tsikos further teaches:
at least one of a distance between the first mirror and the second mirror (Examiner notes that this claim is written in the alternative and only one of the limitations must be taught in the prior art. Examiner also notes that Fukuhara (US 3910695 cited in the conclusion but not relied upon teaches a system where the mirrors are linearly moved apart from each other.), a distance between the third mirror and the image sensor of the line scan camera (same note as above), and an angle of the any one of the first, second, and third mirrors (fig. 1L1, one of mirrors 9A, 9B, or 9E are capable of being moved as shown in fig. 1L2 with motor 35) is adjustable to maintain the working distance between the line scan camera and the objects positioned adjacent to the path substantially constant (In FIG. 1L, a FOV beam folding mirror arrangement is used to fold the optical path of the imaging subsystem within the interior of the system housing so that the FOV emerging from the system housing has geometrical characteristics that match the scanning application at hand [264]; examiner notes that this system is maintaining the focal length by modifying the mirrors to adjust the path of the light beam).
Regarding claim 28:
Wu in view of Godber, Tsikos, Purkayastha, and Bridges discloses all the limitations of claim 20, upon which this claim is dependent.
Tsikos further teaches:
an array of lights having light elements placed adjacent to one another along a height of the robot (fig. 2a, illuminating arrays 6A & 6B),
and having a lens (illumination arrays would inherently have lens and fig 2A shows light beam 7A &7B aligning with image to be scanned) configured to direct light from the light elements towards the objects positioned adjacent to the path (fig. 2A, light from 6A & 6B directed towards moving barcode surface 4).
Regarding claim 29:
Wu in view of Godber, Tsikos, Purkayastha, and Bridges discloses all the limitations of claim 28, upon which this claim is dependent.
Tsikos further teaches:
the lens (examiner notes that a detection module (shown below) would inherently have a lens) is configured to converge light rays from the light elements onto a field of view of the line scan camera (fig. 2A, a linear (i.e. 1-dimensional) type image formation and detection (IFD) module 3'; a composite plane of laser beam illumination 12 which is disposed substantially coplanar with the field view of the image formation and detection module 3' during object illumination and image detection operations carried out by the PLIIM system. [col 57, lines 7-11]).
Regarding claim 32:
Wu in view of Godber, Tsikos, and Purkayastha discloses all the limitations of claim 30, upon which this claim is dependent.
Wu further teaches:
capturing, using the [line scan] camera (At S106, the mission planner 76 communicates the computed route 94 to the navigation component 30 of the mobile base, and optionally designating stop positions, which may be located at approximately equal intervals along the scan path 96. [0052]; pictures are captured while the camera is stationary (i.e., stopped at desired′ positions), rather than while moving between positions, since even a slight motion during the imaging may inhibit or prevent accurate recognition of barcodes unless sophisticated motion compensation algorithms are employed [0073]; examiner notes that the stopping an optional design choice disclosed in the preferred embodiment, however the system if Wu is capable of capturing images while in continuous motion.), a series of sequences of images of the objects positioned adjacent to the path along which the robot moves (The incremental movement of the mobile base 20 allows images to be captured along the length of the shelf unit 14 (in the x direction) [0033]),the controller (fig. 5, control unit 24 with I/O 64 coupled to mobile base 20 and imaging capturing assembly 22) is configured to capture, using the [line scan] camera, a series of sequences of images of objects along the path as the robot moves (The image capture devices capture digital images, such as color or monochrome photographic images. [0032]; The incremental movement of the mobile base 20 allows images to be captured along the length of the shelf unit 14 (in the x direction) [0033]),
and combining the series of selected images to create the combined image of the objects positioned adjacent to the path (The image data processing component 82 processes the images acquired by all the cameras and uses the mapping provided by the configuration component and position information provided by the mobile base to map pixels of the captured image to locations in 3D space. [0046].
Tsikos further teaches:
a line scan camera (The 1-D CCD imaging array 3A can be realized using a variety of commercially available high-speed line-scan camera systems [col. 27, lines 65-67])
Wu in view of Godber, Tsikos, and Purkayastha does not teach, however, Bridges teaches:
each image of each of the sequences of images having one of a plurality of predefined exposure values (a system or apparatus for, and a method of, creating a relatively high dynamic range image using a rolling shutter approach with a camera 510 in which the exposure time of the camera 510 can be set on a row-by-row or column-by-column basis, thereby varying the exposure of the camera 510 [0080]),
the predefined exposure values varying between a high exposure value and a low exposure value (1T, 2T and 8T, where 2T is twice the amount of exposure time as 1T, and where 8T is eight times the amount of exposure time as 1T [0094]),
for each of the sequences of images (in this embodiment multiple exposures [0094]), selecting an image of the sequence having no saturated pixels (can be coded into a single image from which three sub-images may be extracted. [0094]; examiner notes that by composing an image from multiple exposures, the system is determining the optimal exposure and selecting that image from the available options.), to obtain a series of selected images (These sub-images may be directly used to compose an HDR image of the object or scene being imaged [0094]),
It would have been obvious to one of ordinary skill in the art at the time of invention to have modified Wu in view of Godber, Tsikos, and Purkayastha to include the teachings as taught by Bridges to avoid “a relatively low dynamic range imaging device (e.g., a CCD camera or CMOS photosensitive array) results in a reproduced image that may be too dark is some areas and/or too light (i.e., saturated) in other areas” [0014].
Claim 33 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Wu (U.S. Pub. No. 2015/0363758) in view of Godber (Machine vision using line-scan sensors - NPL), Tsikos (U.S. Pat. No. 7,527,202), and Purkayastha (U.S. Pub. No. 2013/0231779) in further view of Hara (WO 2016/098176).
Regarding claim 33:
Wu in view of Godber, Tsikos, and Purkayastha discloses all the limitations of claim 30, upon which this claim is dependent.
Wu in view of Godber, Tsikos, and Purkayastha does not teach, however Hara teaches:
determining whether a detected shelf tag barcode duplicates another detected shelf tag barcode (information processing device can identify the cause (first type or second type) of the duplicate reading error of the identification code [0010]); 
and if a detected shelf tag barcode duplicates another detected shelf tag bar code, storing, in memory (the storage unit 18 stores data and programs necessary for classifying the cause of the error), an indication that the shelf tag bar code is duplicated (user terminal 100 identifies the cause of the duplicate reading error [0023]).
It would have been obvious to one of ordinary skill in the art at the time of invention to have modified Wu in view of Godber, Tsikos, and Purkayastha to include the teachings as taught by Hara “for the operator to grasp what causes the duplicated code reading error” [0007].	
Regarding claim 34:
Wu in view of Godber, Tsikos, and Purkayastha in further view of Hara discloses all the limitations of claim 33, upon which this claim is dependent.
Hara further teaches:
if the detected shelf tag barcode duplicates another detected shelf tag bar code (information processing device can identify the cause (first type or second type) of the duplicate reading error of the identification code [0010]), storing, in memory (the storage unit 18 stores data and programs necessary for classifying the cause of the error), the position along the path associated with the detected shelf tag barcode (the user terminal 100, when a duplicate reading error of the barcode C (the same code as the already read code is read again) occurs during the inventory work of the user, the code at each reading. It is possible to determine the cause of the duplication error based on the position information of the scanner 200).
Claims 35-43  are rejected under 35 U.S.C. 103 as being unpatentable over Wu (U.S. Pub. No. 2015/0363758) in view of Tsikos (U.S. Pat. No. 7527202) and Purkayastha (U.S. Pub. No. 2013/0231779).
Regarding claim 35:
	Wu teaches:
A robot (fig. 1, a mobile profile generation system 10) comprising:
a conveyance apparatus (The exemplary profile generation system 10 includes a mobile base 20 [0029]) for moving the robot (fig. 1, a mobile profile generation system 10) along a path (fig 8, computed route 94 and scan path 96);
a camera (fig. 1, digital cameras 40, 42, and 44) mounted to the robot and configured to move as the robot moves (One or more of the camera(s) 40, 42, 44 may be moveable, by a suitable mechanism, in one or more directions, relative to the support frame 46 and/or mobile base 20 [0033]) and to capture a series of images of objects positioned adjacent to the path along which the robot moves (The incremental movement of the mobile base 20 allows images to be captured along the length of the shelf unit 14 (in the x direction) [0033]);
a depth sensor (The camera controller 80 determines the camera parameters (e.g., shutter speed, aperture, ISO number, focal length, . . . )  [0045]; Each camera then adjusts its zoom parameter to maintain the FOVs based on the actual distance to the shelf reported back from mobile base. [0076]; Examiner notes that although not specifically called a depth sensor, a sensor on the base reports back this “depth” distance for use with the focusing device, either as a component integral to the camera as suggested by [0045] or as part of the base as suggested by [0076]. Purkayastha below explicitly teaches a depth sensor that at the very least would be substitutable into Wu for the same purpose as whatever unnamed mechanism is providing the depth reading that is being used for focusing the cameras.) for sensing, and generating an output representative of (examiner notes that a sensor will inherently generate an output that represents its value), a distance between the depth sensor and the objects positioned adjacent to the path (These parameters may be fixed throughout the mission and/or adjusted dynamically based on current location information of the mobile base (e.g., distance to the shelf to be imaged [0045]; In one embodiment, the control unit 24 instructs the mobile base 20 to navigate to a fixed distance to the shelf face and keep the focus length of each camera fixed. In another embodiment, the control unit only provides the mobile base with a range of distances to the shelf for it to navigate to. Each camera then adjusts its zoom parameter to maintain the FOVs based on the actual distance to the shelf reported back from mobile base. This may be a somewhat more expensive option, due to the cost of a controllable zoom lens, but can be more adaptable. A combination of the two embodiments is also contemplated. [0076]), the depth sensor positioned near a front of the robot (examiner notes that the position of the depth sensor towards the front of the robot would be routine optimization that would have been obvious to one having ordinary skill in the art at the time of filing. Having the sensor preceded the image capture device allows the camera to know ahead of time the required focus to it can adjust it is moved to maintain the desired focus. Where the sensor is of Wu or Purkayastha, the mounting position would have either been at the front, middle, or rear of the robot leaving a finite amount of choices to make, even in light of the rationale above. See MPEP 2144.05(II));
a controller (fig. 5, control unit 24) communicatively coupled to the conveyance apparatus, [the focus apparatus], and to the camera (fig. 5, control unit 24 with I/O 64 coupled to mobile base 20 and imaging capturing assembly 22) and configured to control the robot to move (fig. 5, control unit 24 is integral to system 10 and mobile platform base 20), using the conveyance apparatus, along the path (the mobile base 20 is responsible for navigating the system 10 to a desired location with desired facing (orientation), as requested by the control unit 24 [0030]), capture, using the [line scan] camera (The image capture devices capture digital images, such as color or monochrome photographic images. [0032]), a series of images of objects positioned adjacent to the path along which the robot continuously moves (The incremental movement of the mobile base 20 allows images to be captured along the length of the shelf unit 14 (in the x direction) [0033]; At S106, the mission planner 76 communicates the computed route 94 to the navigation component 30 of the mobile base, and optionally designating stop positions, which may be located at approximately equal intervals along the scan path 96. [0052]; pictures are captured while the camera is stationary (i.e., stopped at desired′ positions), rather than while moving between positions, since even a slight motion during the imaging may inhibit or prevent accurate recognition of barcodes unless sophisticated motion compensation algorithms are employed [0073]; examiner notes that the stopping an optional design choice disclosed in the preferred embodiment, however the system if Wu is capable of capturing images while in continuous motion.).
Wu does not explicitly teach however, Tsikos teaches:
a focus apparatus (fig. 1L1, mirrors 9A-9E) having a first mirror (fig. 1L1, mirror 9C), a second mirror opposing the first mirror (fig. 1L1, mirror 9D) and defining an optical cavity therein (fig. 1L1, space between mirrors 9C & 9D) and positioned to receive light from the objects positioned adjacent to the path and to redirect the light into the first mirror (fig. 1L1, mirror 9E receives and redirects light coming from outside the apparatus onto mirror 9C), and a third mirror (fig. 1L1, mirror 9A) disposed between the first mirror and the second mirror (fig. 1L1, path of light goes into detection module 3 from mirror 9A and is vertically centered between mirrors 9C & 9D) and angled to receive the light from the first mirror (fig. 1L1, mirror 9A receives light that has been reflected between mirrors 9C and 9D that defined the cavity) and to redirect the light to the camera (fig. 1L1, mirror 9A angles that light into imaging device 3), and wherein the focus apparatus extends a working distance between the camera and the objects positioned adjacent to the path (fig. 1L1, the series of mirrors 9A-9E that define the focusing apparatus extend from the imaging device 3 both horizontally and vertically (in that case of the figure the light is exiting towards the bottom of the figure))
and adjust, based on the output from the depth sensor (examiner notes that a depth sensor is implied to detect the “geometric characteristics” or else what would the system be reacting to when adjusting the mirrors or expand the FOV. Without such sensor there would be no way of knowing how do adjust the mirrors to match the “geometrical characteristics”.), the focus apparatus to maintain a substantially constant working distance for each of the series of images of objects positioned adjacent to the path along which the robot continuously moves (In FIG. 1L, a FOV beam folding mirror arrangement is used to fold the optical path of the imaging subsystem within the interior of the system housing so that the FOV emerging from the system housing has geometrical characteristics that match the scanning application at hand [264]; examiner notes that this system is maintaining the focal length by modifying the mirrors to adjust the path of the light beam).
It would have been obvious to one of ordinary skill in the art at the time of invention to have modified Wu to include the teachings as taught by Tsikos to create “an improved method of and system for illuminating the surface of objects during image formation and detection operations” [col. 1, lines 23-25].
Wu in view of Tsikos does not explicitly teach, however Purkayastha teaches:
a depth sensor (a depth-perceptive sensor [0106])
It would have been obvious to one of ordinary skill in the art at the time of invention to have modified Wu in view of Tsikos to include the teachings as taught by Purkayastha “to navigate the robot 100 about the scene without colliding into any objects in the scene” [0107].
Regarding claim 36:
Wu in view of Tsikos and Purkayastha discloses all the limitations of claim 35, upon which this claim is dependent.
Tsikos further teaches:
light entering the focus apparatus (fig. 1L1, light enters the apparatus via an opening in the bottom right corner of the image) is reflected between the first mirror and the second mirror across the optical cavity (fig. 1L1, light zigzagging between mirrors 9C and 9D) and intersects the third mirror (fig. 1L1, light intersects mirror 9A) and is thereby reflected onto an image sensor of the camera (fig. 1L1, light reflects from mirror 9A into imaging device 3).
Regarding claim 37:
Wu in view of Tsikos and Purkayastha discloses all the limitations of claim 36, upon which this claim is dependent.
Tsikos further teaches:
the light is reflected in a zigzag within the optical cavity (fig. 1L1, light zigzagging between mirrors 9C and 9D).
Regarding claim 38:
Wu in view of Tsikos and Purkayastha discloses all the limitations of claim 36, upon which this claim is dependent.
Tsikos further teaches:
the light that is reflected onto the image sensor of the camera is incident at an angle that is substantially normal to the image sensor (fig. 1L1, light traveling between mirror 9A and imaging device 3 is normal with respect to the camera)
Regarding claim 39:
Wu in view of Tsikos and Purkayastha discloses all the limitations of claim 35, upon which this claim is dependent.
Tsikos further teaches:
at least one of a distance between the first mirror and the second mirror (Examiner notes that this claim is written in the alternative and only one of the limitations must be taught in the prior art. Examiner also notes that Fukuhara (US 3910695 cited in the conclusion but not relied upon teaches a system where the mirrors are linearly moved apart from each other.), a distance between the third mirror and the image sensor of the camera (same note as above), and an angle of the any one of the first, second, and third mirrors (fig. 1L1, one of mirrors 9A, 9B, or 9E are capable of being moved as shown in fig. 1L2 with motor 35) is adjustable (In FIG. 1L, a FOV beam folding mirror arrangement is used to fold the optical path of the imaging subsystem within the interior of the system housing so that the FOV emerging from the system housing has geometrical characteristics that match the scanning application at hand [264]).
Regarding claim 40:
Wu in view of Tsikos and Purkayastha discloses all the limitations of claim 35, upon which this claim is dependent.
Wu further teaches:
and control the speed of the robot and the camera (The translation stage controller 78 determines the translations of the translation stage to achieve desired camera positions and communicates them to the translation stage 48. The camera controller 80 determines the camera parameters (e.g., shutter speed, aperture, ISO number, focal length, . . . ) and optionally position parameters (e.g., pan, tilt, zoom, or vertical translation amount . . . ) of the cameras in the image capture assembly for each position that requires image acquisition [0045]), to cause the capture of the series of images (The image capture devices capture digital images, such as color or monochrome photographic images. [0032]; examiner notes an image requires at least 1 line of vertical pixels), while the robot is in continuous motion (At S106, the mission planner 76 communicates the computed route 94 to the navigation component 30 of the mobile base, and optionally designating stop positions, which may be located at approximately equal intervals along the scan path 96. [0052]; pictures are captured while the camera is stationary (i.e., stopped at desired′ positions), rather than while moving between positions, since even a slight motion during the imaging may inhibit or prevent accurate recognition of barcodes unless sophisticated motion compensation algorithms are employed [0073]; examiner notes that the stopping an optional design choice disclosed in the preferred embodiment, however the system if Wu is capable of capturing images while in continuous motion.), to occur such that the series of images have in excess of a predefined number of vertical lines of pixels per linear unit of movement of the robot along the path (each camera 40, 42, 44 provides for high resolution imaging in a field of view (FOV) 110 (FIG. 1) defined by an angle .alpha. at the lens or by a vertical distance at the shelf face [0066]; has sufficient field of view to cover the maximum height of shelves of interest in the store at the desired resolution (typically 200 ppi or above) [0067]; examiner notes that field of view (FOV) equates to the vertical spread of the image and when coupled with the resolution of the imaging device, creates an image with a vertical and horizontal resolution in excess of some minimum resolution needed to read the barcodes.), thereby allowing the series of images to be combined to form a combined image (The image data processing component 82 processes the images acquired by all the cameras and uses the mapping provided by the configuration component and position information provided by the mobile base to map pixels of the captured image to locations in 3D space. [0046]) having a horizontal pixel density greater than a predefined pixel density (In order to allow accurate imaging and decoding of such barcodes, a minimum resolution of approximately 200 pixels per inch (ppi) [0035]).
Tsikos further teaches:
the controller (The translation stage controller 78) is configured control the speed of the robot and the camera (The translation stage controller 78 determines the translations of the translation stage to achieve desired camera positions and communicates them to the translation stage 48. The camera controller 80 determines the camera parameters (e.g., shutter speed, aperture, ISO number, focal length, . . . ) and optionally position parameters (e.g., pan, tilt, zoom, or vertical translation amount . . . ) of the cameras in the image capture assembly for each position that requires image acquisition [0045]), to cause the capture of the series of images, [while the robot is] in continuous motion, to occur such that the series of images have in excess of a predefined number of vertical lines of pixels per linear unit of movement of the robot along the path (each camera 40, 42, 44 provides for high resolution imaging in a field of view (FOV) 110 (FIG. 1) defined by an angle .alpha. at the lens or by a vertical distance at the shelf face [0066]; has sufficient field of view to cover the maximum height of shelves of interest in the store at the desired resolution (typically 200 ppi or above) [0067]; examiner notes that field of view (FOV) equates to the vertical spread of the image and when coupled with the resolution of the imaging device, creates an image with a vertical and horizontal resolution in excess of some minimum resolution needed to read the barcodes.),  thereby allowing the series of images to be combined to form a combined image (The image data processing component 82 processes the images acquired by all the cameras and uses the mapping provided by the configuration component and position information provided by the mobile base to map pixels of the captured image to locations in 3D space. [0046]) having a horizontal pixel density greater than a predefined pixel density (In order to allow accurate imaging and decoding of such barcodes, a minimum resolution of approximately 200 pixels per inch (ppi) [0035]).
Regarding claim 41:
Wu in view of Tsikos and Purkayastha discloses all the limitations of claim 35, upon which this claim is dependent.
Tsikos further teaches:
further comprising an array of lights having light elements placed adjacent to one another along a height of the robot (fig. 2a, illuminating arrays 6A & 6B),
and having a lens (illumination arrays would inherently have lens and fig 2A shows light beam 7A &7B aligning with image to be scanned) configured to direct light from the light elements towards the objects adjacent to the path (fig. 2A, light from 6A & 6B directed towards moving barcode surface 4).
Regarding claim 42:
Wu in view of Tsikos and Purkayastha discloses all the limitations of claim 41, upon which this claim is dependent.
Tsikos further teaches:
the lens (examiner notes that a detection module (shown below) would inherently have a lens) is configured to converge light rays from the light elements onto a field of view of the camera (fig. 2A, a linear (i.e. 1-dimensional) type image formation and detection (IFD) module 3'; a composite plane of laser beam illumination 12 which is disposed substantially coplanar with the field view of the image formation and detection module 3' during object illumination and image detection operations carried out by the PLIIM system. [col 57, lines 7-11]).
Regarding claim 43:
Wu in view of Tsikos and Purkayastha and discloses all the limitations of claim 36, upon which this claim is dependent.
Tsikos further teaches:
the camera comprises a line scan camera (The 1-D CCD imaging array 3A can be realized using a variety of commercially available high-speed line-scan camera systems [col. 27, lines 65-67])
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott R Jagolinzer whose telephone number is (571)272-4180. The examiner can normally be reached M-Th 8AM - 4PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christian Chace can be reached on (571)272-4190. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Scott R. Jagolinzer
Examiner
Art Unit 3665



/S.R.J./Examiner, Art Unit 3665                                                                                                                                                                                                        /CHRISTIAN CHACE/Supervisory Patent Examiner, Art Unit 3665